— Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, Joseph C. Pastoressa, a Justice of the Supreme Court, Suffolk County, to determine a CPLR article 78 proceeding entitled Matter of Amityville Mobile Home Civic Assn, v Zoning Bd. of Appeals of Town of Babylon, commenced in that court under index No. 5343/12.
Adjudged that the petition is denied as academic and the proceeding is dismissed, without costs or disbursements.
The instant proceeding has been rendered academic in light of the determination by the respondent of the underlying matter in an order and judgment dated February 26, 2014. Dillon, J.P, Balkin, Miller and Maltese, JJ., concur.